Appellant was convicted on a charge that he did receive and aid in the concealment of stolen goods and chattels, well knowing that they had before that been stolen, and was sentenced to five years imprisonment in the State penitentiary. The evidence shows that an employee of the owner of the goods took them without authority from the owner's warehouse and put them in defendant's automobile with the guilty knowledge of the defendant who unlawfully took the goods away.
The evidence sufficiently proves defendant's guilt as charged. When the employee moved the goods from the owner's warehouse and put them in defendant's car knowing he had no authority or right to do so and with intent to deprive the owner of the goods unlawfully, he was then a trespasser and committed larceny of the goods, and the defendant received them knowing they were stolen goods. Metcalf v. State, 98 Fla. 457,124 So. 427; 32 Am. Jur. p. 964, Sec. 59.
Other questions presented have been duly considered and no reversible error is made to appear.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concur. *Page 717